Citation Nr: 0810976	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
residuals, right knee medial menisectomy, osteoarthritis, 
status post-right knee total replacement.

2. Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, associated with residuals, right 
knee medial menisectomy for the period prior to July 1, 2006.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
January 2008.  A transcript of the hearing is associated with 
the claims file.  

The Board observes that a March 2006 rating decision severed 
the veteran's separate rating for arthritis, associated with 
his right knee disability, effective July 1, 2006.  The 
decision was based on a finding that the original assignment 
of such rating was pyramiding, i.e., the rating of the same 
symptoms of a disability under different rating codes.  38 
C.F.R. § 4.14.  This reduction has not been appealed and is 
not before the Board at this time; however, it effectively 
limits consideration of an increase of the veteran's separate 
rating for the arthritis to the period ending June 30, 2006.  
In increased rating claims, the rating period for 
consideration begins one year prior to receipt of the 
veteran's application for an increased rating.  In this case, 
the veteran's claim was received by the RO on July 23, 2004.  
Therefore, the appeal period with regard to the separate 
rating for arthritis is from July 23, 2003 to June 30, 2006, 
as reflected on the title page.  See 38 C.F.R. § 3.400(o)(2).

The issues of a rating in excess of 30 percent for residuals, 
right knee medial menisectomy, osteoarthritis, status post-
right knee total replacement service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to July 1, 2006, X-rays of the veteran's 
right knee is negative for any findings of arthritis; and, 
any loss of range of motion of the right knee is already 
considered as a residuals of the veteran's service connected 
status post right total knee replacement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the right knee, associated with residuals, right 
knee medial menisectomy have not been met for the period 
prior to July 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2004, 
prior to the initial unfavorable AOJ decision issued in 
November 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121.  The August 2004 
notice letter met all these requirements.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present case, a separate 
attachment to the April 2006 SOC notified the veteran of the 
type of evidence necessary to establish both a disability 
rating and an effective date.  Moreover, as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's increased rating claim, any question as 
to the appropriate effective date to be assigned are rendered 
moot.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the August 2004 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, an April 2006 letter/attachment 
invited the veteran to submit evidence that would demonstrate 
limitations in the veteran's daily life and work, such as 
statements from employers as to job performance, lost time, 
or other information regarding how your condition(s) affect 
your ability to work; or statements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  The veteran discussed the 
applicable rating criteria with his representative during his 
personal hearing.  See the January 2008 hearing transcript.  
It is therefore clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board recognizes the inadequate timing of the 
aforementioned documents; however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  In the 
present case, subsequent to the veteran being issued the 
above letters, the veteran's claim was readjudicated in a 
July 2007 SSOC.  Accordingly, as the veteran's notice as to 
the requirements of Dingess and Vazquez-Flores with regard to 
his claim for an increased rating for arthritis, associated 
with his right knee disability, was followed by a 
readjudication, the Board finds that the veteran had a 
meaningful opportunity to participate in the development and 
adjudication of his claim and that the essential fairness to 
the veteran was maintained in this case.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard at 394 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As indicated above, all content 
requirements of a VCAA notice have been fully satisfied in 
this case.  Therefore, the Board finds that delaying 
appellate review by providing additional VCAA letters to the 
veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  October 2004 and January 2006 VA 
examination reports and private treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  As indicated, pyramiding, the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected  arthritis, associated with 
residuals, right knee medial menisectomy, osteoarthritis, 
status post-right knee total replacement.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
disability.

The veteran's arthritis, associated with residuals, right 
knee medial menisectomy, osteoarthritis, status post-right 
knee total replacement from July 23, 2003 to
June 30, 2006 is evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He contends that 
the disability has increased in severity, and, therefore, 
that he is entitled to a rating in excess of 10 percent for 
his service-connected arthritis of the right knee. 

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

By way of background, in a May 1971 rating decision, the 
veteran was granted service connection for right medial 
menisectomy and assigned an initial 100 percent disability 
rating for convalescence from surgery from August 6, 1970 to 
September 30, 1970, and a noncompensable rating evaluation, 
pursuant to Diagnostic Code 5257, effective October 1, 1970.  
Thereafter, in a June 1985 rating decision, an increased 
rating of 10 percent was granted for residuals, right medial 
mensisectomy, pursuant to Diagnostic Code 5257, effective 
December 21, 1984.  In a December 2001 rating decision, the 
veteran was granted a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 from August 28, 2001 to 
September 30, 2002, as a result of surgery for right total 
knee replacement that required a period of convalescence.  
This rating decision also instated a rating evaluation of 30 
percent for the veteran's right knee disability following his 
period of convalescence, pursuant to Diagnostic Codes 5257-
5055, beginning October 1, 2002.  Further, the rating 
decision established a separate rating for arthritis of the 
right knee, pursuant to Diagnostic Code 5010, effective April 
11, 2001.  In July 2004, the veteran filed a claim of 
entitlement to a rating in excess of 30 percent for his right 
knee replacement and in excess of 10 percent for his right 
knee arthritis.  Such claim was denied in a November 2004 
rating decision, and the veteran thereafter appealed to the 
Board.

The Board acknowledges that the veteran's compensation for 
his right knee disability as a result of his total knee 
replacement is being remanded, as discussed below.  However, 
the basis for a denial herein of a rating in excess of 10 
percent for arthritis, associated with the veteran's right 
knee disability is the rating criteria as defined by the 
regulations and the evidence of record prior to July 1, 2006, 
not the degree of disability represented by the veteran's 
current right knee symptomology.  Therefore, the Board finds 
no prejudice to the veteran in proceeding with a decision on 
this issue, while remanding the veteran's rating for his 
residuals, right knee medial menisectomy, osteoarthritis, 
status post-right knee total replacement.

Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated under the rating 
criteria for degenerative arthritis, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, a 10 percent 
rating will be assigned.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  Diagnostic Code 5003, 
Note (1).

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his arthritis, associated with 
residuals, right knee medial menisectomy, osteoarthritis, 
status post-right knee total replacement.  The Board observes 
that the rating at issue is in contemplation of only the 
veteran's right knee.  X-rays taken at both the October 2004 
and January 2006 VA examinations are negative for any 
findings of arthritis of the right knee.  Indeed, as 
discussed above, the record establishes that the veteran 
underwent a total knee replacement in August 2001, which 
eliminated existence of any arthritis as the knee joint 
itself was removed and replaced.  Further, to the extent that 
the veteran experienced any loss range of motion of the right 
knee during the appeals period, that loss of range of motion 
was considered in the evaluation of his status post right 
total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 provides that the chronic residuals of a total knee 
replacement include complaints of severely painful motion or 
weakness in the affected extremity, and that intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to diagnostic codes 5256, 5261, or 5262.  
As such, notwithstanding the fact that the veteran does not 
suffer from arthritis of the right knee, the assignment of a 
higher rating under Diagnostic Code 5003 for loss of range of 
motion would amount to pyramiding and therefore be 
impermissable.  38 C.F.R. § 4.14 (2007).


The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's arthritis, associated with residuals, 
right knee medial menisectomy, presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee, associated with residuals, right knee 
medial menisectomy for the period prior to July 1, 2006 is 
denied.






REMAND

The veteran has filed service connection claims for bilateral 
hearing loss and tinnitus and an increased rating claim for 
residuals, right knee medial menisectomy, osteoarthritis, 
status post-right knee total replacement.  With regard to his 
service connection claims, he contends that his auditory 
disorders are the result of exposure to jet engines and large 
weapons fire while serving as a photographer on naval 
aircraft carriers, as well as exposure to weapons fire during 
weapons qualification while on active duty for training in 
the Coast Guard Reserve. 

The Board observes that the only post-service medical 
evidence of record relating to the veteran's hearing 
disorders is a June 2007 VA treatment record and a July 2004 
private audiogram.  The June 2007 record provides a diagnosis 
for his hearing loss, but does not comment on etiology.  A 
statement that the veteran's hearing loss and tinnitus are a 
result of in-service noise exposure is associated with the 
July 2004 audiogram; however, the Board observes that this 
statement appears to be merely a repetition of the veteran's 
contentions, not an opinion as to nexus.  Accordingly, the 
Board determines that a remand is necessary to afford the 
veteran a VA examination with regard to these claims. 

As for his increased rating claim, the Board notes that, at 
his January 2008 hearing, the veteran testified that his 
service-connected knee disability had increased in severity 
since his last VA examination in January 2006.  Further, the 
veteran testified to experiencing symptoms of constant pain 
and weakness in his right knee.  Additionally, the most 
recent treatment record relevant to the veteran's right knee 
disability is dated in June 2006 and only comments that the 
veteran's pain medication is working well.  Therefore, there 
is no evidence addressing the current severity of the 
veteran's service-connected residuals, right knee medial 
menisectomy, osteoarthritis, status post-right knee total 
replacement.  Accordingly, the Board determines that a remand 
is necessary in order to afford the veteran a contemporaneous 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
letter with regard to his claim for an 
increased rating for his service-
connected right knee disability that is 
in accordance with the requirements of 
Vazquez-Flores.

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his service-
connected residuals, right knee medial 
menisectomy, osteoarthritis, status 
post-right knee total replacement.  The 
claims file should be made available to 
the examiner for review, and the 
examination report should reflect such 
review.  Further, in the report, the 
examiner should address any additional 
functional limitations due to pain, 
weakness, fatigability, and lack of 
endurance.  See Deluca.
 
3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the veteran's bilateral 
hearing loss and tinnitus.  The 
examiner must review the claims file 
and the report should reflect that such 
a review was accomplished.  Any further 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner must then 
render an opinion as to whether the 
veteran's bilateral hearing loss and 
tinnitus are at least as likely as not 
(a 50% or higher degree of probability) 
etiologically related to his active 
service and state a rationale for such 
opinion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection and increased rating 
claims should be readjudicated, to 
include all evidence received since the 
July 2007 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


